[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION OF DECISION OF JUNE 24, 1999
After the court's decision dated April 16, 1999 in the above matter, the defendant Fireman's Fund Insurance Co. filed its own motion for summary judgment based on the issues already dealt with by the court in the April 16th decision. This was accomplished by Fireman's Fund Motion for Summary Judgment dated April 21, 1999. The court granted that motion for summary judgment by postcard notice of decision dated June 24, 1999.
Upon request of the plaintiff the court articulates that, having reviewed the submissions of the parties the court finds no material fact to be in dispute and, applying the reasoning of its April 16, 1999 memorandum of decision, grants summary judgment in favor of the defendant Fireman's Fund Insurance Co. as against the plaintiff, MetLife.
The purpose of this articulation is simply to make clear that the June 24, 1999 decision of the court granting summary judgment is based on the same reasoning as articulated in the April 16, 1999 memorandum of decision.
Koletsky, J.